Citation Nr: 1429664	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  10-36 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a skin disorder, claimed as chloracne, to include as due to herbicide exposure.

3.  Entitlement to service connection for a lung disability, to include as due to asbestos exposure.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Robert W. Gillikin, Attorney

WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and L. Harrison, R.N.


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In July 2011, the Veteran, his spouse, and L. Harrison, R.N. testified by videoconference at a Board hearing before the undersigned.  A transcript is of record.

The issues of entitlement to service connection for bilateral hearing loss, entitlement to service connection for a skin disorder, claimed as chloracne, to include as due to herbicide exposure, and entitlement to an initial rating in excess of 30 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In July 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal for the claims of entitlement to service connection for a lung disability, to include as due to asbestos exposure, and for a low back disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran as to the claim of entitlement to service connection for a lung disability, to include as due to asbestos exposure, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal by the Veteran as to the claim of entitlement to service connection for a low back disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  In the present case, the Veteran indicated at his Board hearing in July 2011 that he wanted to withdraw his appeal for the issues of entitlement to service connection for a lung disability, to include as due to asbestos exposure, and entitlement to service connection for a low back disability.  See Board Hearing Tr. at 13.  Thus, there remains no allegation of errors of fact or law for appellate consideration with respect to these matters.  Accordingly, the Board does not have jurisdiction to review these matters on appeal, and they are dismissed.




ORDER

Entitlement to service connection for a lung disability, to include as due to asbestos exposure, is dismissed.

Entitlement to service connection for a low back disability is dismissed.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss, and for a skin disorder, claimed as chloracne, to include as due to herbicide exposure.  He also seeks entitlement to an initial rating in excess of 30 percent for PTSD.  Additional development is required on these issues prior to adjudication.

I.  Missing Records

In December 2012, the Veteran's attorney submitted a letter, entitled "Letter Brief and Submission of New Evidence."  In this letter, the Veteran's attorney noted that in July 2012, he submitted, inter alia, a psychological independent medical examination (IME) by Linda Harrison, R.N., dated July 20, 2011.  The IME is not of record.  The Board contacted the RO to obtain any evidence related to the appeal contained in a temporary file, but this evidence was not included.  As such, the Board must remand for the AOJ to request this relevant evidence from the Veteran's attorney.

Further, at his January 2010 VA examination, the Veteran reported that he was regularly attending group therapy at the Vet Center.  The record only contains a December 2008 summary of the Veteran's mental health status from the Vet Center in Princeton, West Virginia.  On remand, treatment records from this facility should be obtained.



II.  VA Examinations

VA is obliged to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013). 

A VA examination has not been provided in connection with either service connection claim.  The Board finds that VA examinations assessing whether the Veteran's bilateral hearing loss and skin disability are due to service are necessary to decide these issues.

A September 2008 private audiogram reflects that the Veteran has a bilateral hearing loss disability.  At his Board hearing, the Veteran testified that he was exposed to exploding mortars, helicopter noise, gunshots, and jet noise while serving in Vietnam.  As the record indicates that the Veteran has verified service in Vietnam, in-service acoustic trauma is conceded.  The Veteran was not afforded a hearing test at separation, and at his Board hearing, he testified that he first noticed hearing loss approximately six or seven years prior.  See Board Hearing Tr. at 10.  The Veteran has been a minister for over 30 years, and it does not appear he has had a history of occupational noise exposure.  Recreational noise exposure is unknown.  The in-service exposure to acoustic trauma and the current diagnosis of bilateral hearing loss raises the possibility that the Veteran's bilateral hearing loss may have been associated with service.  Significantly, however, because there is insufficient medical evidence of record addressing this question, a VA examination and opinion addressing the etiology of his bilateral hearing loss is necessary for the Board to make a decision on this claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

The Veteran has also submitted photographic evidence of a current skin disability.  As a Veteran with service in the Republic of Vietnam, he is presumed exposed to herbicides, to include Agent Orange.  38 C.F.R. § 3.307(a)(6) (2013).  Here, there is also insufficient medical evidence of record addressing a question of whether the Veteran's current skin disability is due to service, to include herbicide exposure, and a VA examination and opinion addressing the diagnosis and etiology of his skin disability is necessary for the Board to make a decision on this claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

III.  Supplemental Statement of the Case

In December 2012, the Veteran's attorney submitted a significant amount of medical evidence to the RO, without a waiver of AOJ review.  The Board cannot consider this evidence in the first instance, see 38 C.F.R. § 19.37, and as such, it must be considered by the AOJ prior to Board review.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran's attorney that he provide the July 20, 2011, psychological IME by Linda Harrison, R.N. that he referenced in his July 2012 and December 2012 correspondence.

2.  Request that the Veteran provide authorization-via VA Form 21-4142-to obtain relevant records from the Vet Center in Princeton, West Virginia per 38 C.F.R. § 3.159(c)(1).  If the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for an examination to determine the nature and etiology of his claimed bilateral hearing loss.  The entire claims file (i.e., both the paper claims file and any relevant records contained in the Veteran's electronic file) should be made available to and be reviewed by the examiner in conjunction with the examination.  

After conducting an examination of the Veteran, the examiner should provide an opinion on the following question:

Is it at least as likely as not (50 percent or greater) that a bilateral hearing loss disability is related to the Veteran's noise exposure during active military service, to include exploding mortars, helicopter noise, gunshots, and jet noise while serving in Vietnam?  In so opining, please consider the Veteran's statements that he first noticed his hearing loss in approximately 2004, as well as any other statements that he provides about his post-service recreational noise exposure.

A complete rationale must be provided for the opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Schedule the Veteran for an examination to determine the nature and etiology of his claimed skin disability.  The entire claims file (i.e., both the paper claims file and any relevant records contained in the Veteran's electronic file) should be made available to and be reviewed by the examiner in conjunction with the examination.  

After conducting an examination of the Veteran, the examiner should provide an opinion on the following questions:

(a.)  Does the Veteran have a diagnosis of chloracne?

(b.)  If not, is it at least as likely as not (50 percent or greater) that any diagnosed skin disorder is related to the Veteran's exposure to herbicides in Vietnam?

A complete rationale must be provided for the opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, considering all relevant evidence associated with the paper and electronic claims file, to include evidence added since the June 2011 Supplemental Statement of the Case.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his attorney with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


